Case 2:19-cv-02316-MSN-cgc Document 12 Filed 07/07/20 Page 1 of 3                       PageID 46




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

KIMYUNA JACKSON,

       Plaintiff,

v.                                                            Case No. 2:19-cv-2316-MSN-cgc


CITY OF MEMPHIS POLICE DEPARTMENT,
A Municipal Corporation of Tennessee, and
OFFICERS INVOLVED,

      Defendants.
______________________________________________________________________________

          ORDER ADOPTING REPORT AND RECOMMENDATION AND
            DISMISSING COMPLAINT PURSUANT TO 28 U.S.C § 1915
______________________________________________________________________________

       Before the Court is the Magistrate Judge’s Report and Recommendation On In Forma

Pauperis Screening Pursuant To 28 U.S.C. § 1915 (“Report”). (ECF No. 11.) The Report

recommends that Plaintiff’s Complaint, as amended, be dismissed pursuant to 28 U.S.C. § 1915

for failure to state a claim upon which relief may be granted.

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a de
Case 2:19-cv-02316-MSN-cgc Document 12 Filed 07/07/20 Page 2 of 3                            PageID 47




novo or any other standard—those aspects of the report and recommendation to which no objection

is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a magistrate judge’s disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the magistrate judge’s recommendation should include how the analysis is wrong, why it was

wrong, and how de novo review will obtain a different result on that particular issue. See Howard

v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). A general objection, or

one that merely restates the arguments previously presented and addressed by the magistrate judge,

does not sufficiently identify alleged errors in the report and recommendation. Id. When an

objection reiterates the arguments presented to the magistrate judge, the report and

recommendation should be reviewed for clear error. Verdone v. Comm’r of Soc. Sec., No. 16-CV-

14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez v. United States, 898

F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity Comm’n v. Dolgencorp,

LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

        The deadline to object to the Report has passed, and Plaintiff has filed no objections. The

Court has reviewed the Report for clear error and finds none. For the foregoing reasons, the Court

ADOPTS the Report and DISMISSES with prejudice Plaintiff’s Complaint, as amended.

        Title 28 U.S.C. § 1915(a)(3) provides that an appeal may not be taken in forma pauperis if

the trial court certifies in writing that an appeal would not be taken in good faith. The good faith

standard is an objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962). An appeal is



                                                    2
Case 2:19-cv-02316-MSN-cgc Document 12 Filed 07/07/20 Page 3 of 3                     PageID 48




not taken in good faith if the issue presented is frivolous. Id. The same considerations that lead

this Court to dismiss Plaintiff’s complaint sua sponte also compel this Court to conclude that an

appeal by Plaintiff would not be taken in good faith.

       It is therefore CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal by Plaintiff

in this matter would not be taken in good faith and Plaintiff may not proceed on appeal in forma

pauperis.

       IT IS SO ORDERED, this 7th day of July 2020.

                                                        s/ Mark S. Norris
                                                        MARK S. NORRIS
                                                        UNITED STATES DISTRICT JUDGE




                                                3
